Exhibit 10.4

AMENDMENT NO. 1 TO

RETENTION AND SEVERANCE AGREEMENT

This Amendment No. 1, dated as of June 19, 2006, to Retention and Severance
Agreement (this “Amendment”) is entered into between ADESA, Inc. (as successor
to ADESA Corporation), a Delaware corporation (the “Company”), and Cameron C.
Hitchcock (the “Executive”).

R E C I T A L S

A.                                   The Company and the Executive are parties
to that certain Retention and Severance Agreement dated as of January 5, 2004,
as may be amended, amended and restated, supplemented or otherwise modified from
time to time (the “Agreement”).

B.                                     The Company and the Executive desire to
amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.               Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

2.               Amendments to Agreement.  The Agreement is amended as follows:

2.1                                 The name and address of the Company
contained in Section 10 of the Agreement is hereby amended in its entirety to
read as follows:

“ADESA, Inc.

13085 Hamilton Crossing Blvd.

Carmel, IN  46032

Attention:  Chief Executive Officer”

2.2                                 The definition of “Company” contained in
Section 15(C) of the Agreement is amended in its entirety as follows:

“(C) “Company” shall mean ADESA, Inc. and shall include any successor to its
       business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.”

2.3                                 The third sentence contained in Section 11
of the Agreement is amended in its entirety as follows:

1


--------------------------------------------------------------------------------


“This Agreement supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof which
have been made by either party, except the offer letter dated as of June 19,
2006.”

2.4           The portion of the definition of “Good Reason” contained in
Section 15(G)(I) to the Agreement is hereby amended in its entirety to read as
follows:

“a substantial adverse alteration in the nature or status of the Executive’s
duties or responsibilities, including, without limitation, that the Executive
does not report to either David Gartzke or A. R. Sales or that the Executive
shall no longer be (i) the President of the Dealer Services Group of the
Company, (ii) serving in an equivalent position to the position of President of
the Dealer Services Group of the Company, or (iii) serving in a position that is
a promotion from the position of President of the Dealer Services Group of the
Company.”

2.5                                 The last sentence of Section 5(C) is amended
in its entirety, effective January 1, 2005, to read as follows:

“The Company shall pay the Cash Severance Payment to the Executive on or before
the thirtieth day after the latest of (i) the Date of Termination, (ii) the date
of the Notice of Termination, and (iii) the date upon which the conditions set
forth in this Section 5(C) are satisfied; provided, however, and notwithstanding
anything in this Agreement or elsewhere to the contrary, if payment or provision
of any amount or other benefit that is “deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Code”) at the time otherwise
specified in this Agreement or elsewhere would subject such amount or benefit to
additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if, to the
extent permitted under Section 409A of the Code and the regulations and guidance
issued thereunder, payment or provision thereof at a later date would eliminate
or mitigate any such additional tax, then the payment or provision thereof shall
be postponed to the earliest date on which such amount or benefit can be paid or
provided without incurring any such additional tax.  In the event this Section
5(C) requires a deferral of any payment, such payment shall be accumulated and
paid in a single lump sum on such earliest date together with interest for the
period of the delay, compounded annually, equal to the “ASK YLD” (as published
in The Wall Street Journal) for the 26-week U.S. Treasury Bill for which such
figure has been reported as of the date the payment should otherwise have been
provided.”

2.6                                 The following new Section 16 is hereby added
to the Agreement effective January 1, 2005:

“16.  Compliance with Code Section 409A.  Notwithstanding anything in this
Agreement or elsewhere to the contrary, if any payment or benefit permitted or
required under this Agreement is reasonably determined by either party to be


--------------------------------------------------------------------------------




subject for any reason to a material risk of additional tax pursuant to Section
409A(a)(1)(B) of the Code, then the parties, to the extent consistent with the
provisions of Section 409A of the Code and the regulations and guidance issued
thereunder, shall promptly agree in good faith on appropriate provisions to
eliminate or mitigate such risk without materially changing the economic value
of this Agreement to either party; provided, however, that nothing in this
Agreement shall prohibit the Company from withholding income and other taxes
(including any additional tax or interest under Section 409A(a)(1)(B) of the
Code) from any Severance Payments, that the Company determines are required to
be withheld from such Severance Payments.”

3.               Effectiveness.  This Amendment shall become effective as of the
date hereof, except as otherwise specified in the Amendment.

4.               Effect of Amendment.  Except as expressly amended and modified
by this Amendment, all provisions of the Agreement shall remain in full force
and effect.  After this Amendment becomes effective, all references in the
Agreement to “this Agreement,” “hereof,” “herein” or words of similar effect, in
each case referring to the Agreement, shall be deemed to be references to the
Agreement as amended by this Amendment.  This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
other than as set forth herein.

5.               Counterparts.  This Amendment may be executed in counterparts
and each counterpart shall be deemed to be an original, and all counterparts
shall together constitute but one and the same instrument.

6.               Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Indiana without
reference to conflict of laws principles, and, to the extent applicable, the
applicable provisions of Section 409A of the Code.

7.               Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

ADESA, INC.

 

 

 

 

 

 

 

By:

 /s/ Angel R. Sales

 

 

 

Angel Rodolfo Sales

 

 

President and Chief Operating Officer

 

 

 

 

 

 

 

 

 /s/ Cameron C. Hitchcock

 

 

 

Cameron C. Hitchcock

 


--------------------------------------------------------------------------------